DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 6, 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0206349) in view of Forman (US 3,244,914).

Regarding claim 1, Lee discloses a thermoelectric converter in Figure 2-3 comprising:
	a thermoelectric generator (Figure 3 and [66]-[68] and [7]);
	a radiation source ([44] and [59]-[62]);
	wherein the thermoelectric generator includes a hot source (230), a cold source (240), n-type material (316), and p-type material (315) (Figures 2 and 3 and [5], [7], [64]-[68]).

Lee additionally discloses wherein the radiation source emits ionizing radiation ([44] and [59]-[62]) that increases electrical conductivity of the n-type material or the p-type material (Figure 6 and [77]), but Lee does not disclose that the radiation source captures neutrons for producing ionizing emission using stable isotopes or fissile atoms.

Forman discloses a thermoelectric converter (column 2 line 23) comprising a radiation source that captures neutrons for producing ionizing emission using stable isotopes or fissile atoms and emits ionizing radiation, wherein the stable isotopes are boron or lithium (column 2 lines 22-57 and column 4 lines 10-20).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the radiation source of Lee with the radiation source taught by Forman, because such a combination would amount to the simple substitution of one radiation source for another to obtain predictable results.

	Regarding claim 3, modified Lee discloses all of the claim limitations as set forth above. Modified Lee additionally discloses that the radiation source is a reactor (Forman, column 4 lines 10-17).
	
Regarding claim 6, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses that the thermoelectric converter uses materials that respond to the radiation source by changing material properties ([44]-[45] and [62]).

Regarding claim 8, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses that the changing material properties are from radiation induced conductivity changes to electrical conductivity, changes to thermal conductivity, or changes to Seebeck coefficient ([44]-[45], [62] and [77]).

Regarding claim 9, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses that the changing material properties take place over a specific range of temperatures (Figures 4-11).

Regarding claim 10, modified Lee discloses all of the claim limitations as set forth above. Modified Lee additionally discloses that the radiation source uses alpha, beta, gamma, x-ray, or neutronic radiation (Lee, [44] and Forman, column 4 lines 10-17 and column 2 lines 48-53).

Regarding claim 21, modified Lee discloses all of the claim limitations as set forth above. Modified Lee additionally discloses that the stable isotopes are boron or lithium (Forman, column 4 lines 10-20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0206349) in view of Forman (US 3,244,914), as applied to claim 6 above, in further view of Wu et al. (US 2016/0315243).

Regarding claim 7, modified Lee discloses all of the claim limitations as set forth above. Modified Lee does not disclose that the materials are not metal.
Wu discloses a thermoelectric converter that uses materials that respond to a radiation source by changing material properties (abstract, [5], [22] and [30]), wherein the materials are not metal (As discussed in [19], the thermoelectric material can be antimony selenide or antimony telluride which uses materials which are not metal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the thermoelectric materials of modified Lee with the antimony selenide or antimony telluride material of Wu such that the thermoelectric converter uses materials that are not metal, as taught by Wu, because antimony selenide and antimony telluride were known efficient thermoelectric materials in the art at the time of the invention (Wu, [4] and [18]-[19]) and such a combination would amount to the simple substitution of one known thermoelectric material for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive.

Applicant’s arguments are directed to the fact that Lee uses a specific thermoelectric material and is not directed to the materials in the present application and does not apply to all thermoelectric materials. Further, applicant argues that the present application details several thermoelectric materials, not including the material used in Lee, which have ZT values outside of the values listed by Lee. Applicant argues that Lee refers specifically to a single set of materials based on cerium and palladium. In contrast, the present application utilizes boron, B4C, LiZrO4, and other material distinctly different from those detailed and claimed in Lee. 

Examiner respectfully disagrees. Applicant’s claim 1 does not require a specific thermoelectric material or a specific ZT value. Thus, the arguments to a specific material being present in Lee vs in applicant’s specification are moot. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular thermoelectric material or ZT value required) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Lee discloses that the thermoelectric generator includes a hot source (230), a cold source (240), n-type material (316), and p-type material (315) (Figures 2 and 3 and [5], [7], [64]-[68]). Lee additionally discloses wherein the radiation source emits ionizing radiation ([44] and [59]-[62]) that increases electrical conductivity of the n-type material or the p-type material (Figure 6 and [77]). Lee further discloses that the thermoelectric converter uses materials that respond to the radiation source by changing material properties ([44]-[45], [62] and [77]) as claimed.

	
	Applicant further argues that one having ordinary skill in the art would not look to Forman to modify Lee since the thermionic system of Forman would be inapplicable to the present application.
	
Examiner respectfully disagrees. Forman discloses a thermoelectric converter (column 2 line 23) and is merely used to teach an alternative radiation source of ionizing radiation used in a thermoelectric device. One having ordinary skill in the art at the time the invention was filed would have reasonably looked to Forman to determine alternate radiation sources of ionizing radiation used in thermoelectric devices.  
Lee discloses that the radiation source emits ionizing radiation ([44] and [59]-[62]) that increases electrical conductivity of the n-type material or the p-type material (Figure 6 and [77]) and discloses that the thermoelectric properties of the thermoelectric material may be improved by irradiating the thermoelectric material with protons, neutrons, or ion beams, or any combination of these. Exemplary methods of irradiation include, but are not limited to, ion beam, e-beam, plasmas including inductively coupled plasmas, synchrotron radiation, radioactive decay particles, ion implantation, proton irradiation, and the like”. Lee does not explicitly disclose that the radiation source captures neutrons for producing ionizing emission using stable isotopes or fissile atoms.
Forman discloses a thermoelectric converter (column 2 line 23) comprising a radiation source that captures neutrons for producing ionizing emission using stable isotopes or fissile atoms and emits ionizing radiation, wherein the stable isotopes are boron or lithium (column 2 lines 22-57 and column 4 lines 10-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the radiation source of Lee with the radiation source taught by Forman, because such a combination would amount to the simple substitution of one radiation source for another to obtain predictable results.
As discussed in MPEP 2141.03: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726